Citation Nr: 9934799	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a 
perforated left tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  Since the May 1967 RO unappealed denial of the veteran's 
claim for service connection for a perforated left tympanic 
membrane, the RO has received evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  No medical evidence of a nexus between an inservice 
perforated left eardrum and a current disability has been 
received.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1967 RO decision denying 
service connection for a perforated left ear drum, which was 
the last final denial with respect to this issue, is new and 
material;  the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for residuals of a 
perforated left tympanic membrane is not well grounded.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims. 38 U.S.C.A. §§ 1110, 
5107, 5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1999).

38 C.F.R. § 3.156 pertains to new and material evidence.  
Under this provision, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The purpose of this regulation "was not to require the 
veteran to demonstrate the new evidence would change the 
outcome of the claim; rather, it emphasizes the importance of 
a complete record for evaluation of a veteran's claim."  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, this presumption of credibility is not unlimited; 
Justus does not require VA to consider patently incredible 
evidence to be true.  Duran v. Brown, 7 Vet. App. 216 (1994).

Prior to the United States Court of Appeals for the Federal 
Circuit's decision in Hodge, a higher standard for whether 
new and material evidence had been submitted was in effect, 
first announced in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  This evidentiary standard was higher than the 
standard for whether a claim was well grounded.  Winters v. 
West, 12 Vet. App. 203, 207-208 (1999).  By contrast, the 
evidentiary standard announced in Hodge for whether new and 
material evidence has been submitted is more lenient than the 
standard for whether a claim is well grounded.  Id.  As a 
result, if the Board determines that new and material 
evidence has been submitted under the Hodge standard, the 
Board must then determine whether the claim is well grounded 
before adjudicating the case on the merits or undertaking to 
assist the veteran in development of his claim.  Winters.   

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a);  Epps v. Gober, 126 F.3d 
1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

During the veteran's January 1943 service entrance 
examination, the veteran was noted to have a healed 
perforation of the left eardrum.

Service medical records dated in November 1943 show that 
veteran was diagnosed with and treated for a central 
perforation of the left eardrum and two nubbins of 
granulations located posteriorly.  The veteran was seen after 
complaining of constant draining from the ear over the past 1 
1/2 months.  Service medical records dated in July 1944 again 
included a diagnosis of perforation of the left eardrum. 

Service records, service medical records, and the veteran's 
July 1998 RO hearing testimony tend to show that the veteran 
had some episodes of combat duty during World War II, though 
the veteran does not tend to characterize his duty in this 
manner. 

A VA examination report dated in April 1945 includes a 
diagnosis of perforation, left tympanic membrane, caused by 
combat injury.  The left tympanic membrane was noted to 
contain a perforation in the inferior quadrant.

In May 1945, the RO denied the veteran's claim for service 
connection for perforation of the left ear drum.  

Private medical records dated in June 1947 state that 
examination revealed no evidence of pathological change in 
the right or left mastoid area.

During a June 1947 VA examination the veteran's ears were 
noted to be normal.

A letter from a private physician dated in July 1947 states 
that examination revealed left drum posterior perforation 
healed with thin membrane.

Private medical records of Donald V. Wiebmer, M.D., dated in 
March 1967, include a history of otitis media left from 1954 
to 1964, with perforation closed.  

In May 1967, the RO denied the veteran's request to reopen a 
claim for service connection for a perforated left eardrum, 
on the ground that the report of Dr. Wiebmer dated in March 
1967 showed that the left ear perforation was closed.

The veteran did not appeal the May 1967 RO decision denying 
his claim for service connection for a perforated left 
eardrum, and the decision became final.  

New to the record since the May 1967 RO denial are private 
records of treatment and surgical repair of the veteran's 
perforated left tympanic membrane in March 1984.  A 
physician's pre-surgery assessment includes left tympanic 
membrane perforation x 30 years.  The veteran underwent a 
scleral myringoplasty in March 1984.

Also new to the record are VA records of treatment for 
hearing loss in April and May 1997, which include a history 
of a perforated left tympanic membrane, and show a diagnosis 
of hearing loss.

Additionally, the veteran and his spouse presented testimony 
at an RO hearing in July 1998.  During this hearing, the 
veteran and his representative discussed claims for service 
connection for hearing loss and chronic otitis media, which 
were dissociated by the veteran's representative from the 
claim for service connection for residuals of a perforated 
left tympanic membrane.  With respect to residuals of a 
perforated left tympanic membrane, the veteran testified that 
he did not know at what point his eardrum was perforated 
during service.  He said the first surgery he had after 
service for it was by Dr. Wiebmer, approximately in the 
1950's.  He described problems with draining of his left ear, 
from the time of discharge from service into the 1980s.  He 
said the eardrum was repaired in the 1980s.  The veteran's 
spouse testified that the veteran had always had ear pain 
since the time she and the veteran had married in 1953.

In the present case, the Board finds the physician's 
assessment of a perforation of the eardrum over the last 30 
years to be new and material evidence.  The emphasis is on a 
complete record in determining whether new and material 
evidence has been submitted.  Hodge.  In the Board's view, a 
treating specialist physician's opinion that the veteran had 
experienced a chronic problem characterized by perforation of 
the left tympanic membrane for 30 years, and the records 
showing that surgery was deemed advisable to repair the 
condition, are evidence essential to development of a 
complete record in this case.  That is, they are evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge.  In light of the foregoing, the Board finds that new 
and material evidence to reopen the veteran's claim has been 
presented.  

The Board finds that the veteran did experience a perforation 
of the left ear in service, and during the well grounded 
stage of analysis must presume as credible the April 1945 VA 
examiner's finding that this condition was caused by combat 
injury.  The perforation was healed prior to service and was 
open during service and shortly after discharge from service.  
Nevertheless, the claim must be denied as not well grounded.  
The Board has examined all medical evidence of record, and 
there is no medical evidence of record of a nexus between a 
current disability and the veteran's inservice perforated 
left tympanic membrane.  Accordingly, the claim for service 
connection for residuals of a perforated left tympanic 
membrane must be denied as not well grounded.  Winters; Epps.

The Board acknowledges that, as is reflected by an August 
1997 supplemental statement of the case, the RO denied the 
veteran's claim on the ground that new and material evidence 
to reopen the claim for service connection for residuals of a 
perforated left tympanic membrane had not been submitted.  
The RO adjudicated the claim under the Colvin standard for 
new and material evidence, prior to the Federal Circuit's 
change in this standard in Hodge.  However, there is no 
medical nexus evidence linking a current disability to the 
veteran' inservice perforated left tympanic membrane.  Thus, 
even if the RO had found new and material evidence to have 
been submitted, there is a clear absence from the total 
record of one of the required elements of the Caluza criteria 
for a well grounded claim.  Accordingly, the claim would have 
necessarily been denied.  Even if the Board were to conclude 
that the RO "erred" by its understandable failure to 
predict the downfall of Colvin, any such "error" would not 
have been prejudicial to the veteran's claim because it is 
clear that the claim would not have been well grounded.  
Winters v. West, 12 Vet. App. 203, 207-208 (1999).  A remand 
is not required in situations where there is no possibility 
of any benefits flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Board acknowledges the veteran's request that a search be 
conducted for service medical records which may have been 
destroyed in the July 1973 fire at the National Personnel 
Records Center.  The Board notes that the veteran's service 
medical records for treatment of his inservice perforation of 
a left tympanic membrane appear to be intact and complete, 
and that these records tend to favor the veteran's claim 
insofar as they establish that the veteran did experience a 
perforation of the left ear drum during service which was not 
present upon entrance into service.  The Board's denial of 
the veteran's claim as not well grounded is based on the lack 
of evidence linking a current disability to the inservice 
perforation of the veteran's left ear drum.  Since World War 
II service medical records would not be probative of a 
current disability, and in any event appear to be complete 
and favorable to the veteran for purposes of this claim, the 
Board finds that a further search for records which may have 
been destroyed in the 1973 fire is not warranted in this 
case.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a perforated left 
tympanic membrane is reopened.  To this extent the appeal is 
granted.

Evidence of a well grounded claim for service connection for 
residuals of a perforated left tympanic membrane not having 
been submitted, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

